—Orders of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about March 15, 2001, which, upon a finding of permanent neglect, terminated respondent’s parental rights with respect to the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s conclusion that despite the diligent efforts of petitioner agency to encourage and strengthen the relationship between respondent and the subject children, respondent failed to take steps essential to the resumption of her parenting responsibilities. By not availing herself within the statutorily relevant time frame of the drug treatment and individual therapy regimens recommended by the agency and by failing to maintain regular and continuous contact with the children in accordance with *68the agency’s visitation schedule, respondent defaulted in meeting her obligation to plan for the children’s future, thus warranting the finding of permanent neglect (see Matter of Amanda R., 215 AD2d 220, lv denied 86 NY2d 705). The record also sufficiently supports Family Court’s determination that termination of respondent’s parental rights so as to free the subject children for adoption is in the children’s best interests (see Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur— Andrias, J.P., Saxe, Rosenberger, Lerner and Friedman, JJ.